ACCEPTED
                                                                                               01-13-00349-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                   Texas                    Sean Gorman    6/1/2015 5:04:24 PM
                                                   New York                 Partner      CHRISTOPHER PRINE
                                                   Washington, DC                                       CLERK
                                                   Connecticut              713.221.1221 Office
                                                   Seattle                  800.404.3970 Fax
                                                   Dubai                    sean.gorman@bgllp.com
                                                   London
                                                                            Bracewell & Giuliani LLP
                                                                      FILED
                                                                          711 IN
                                                                              Louisiana Street
                                                               1st COURTSuite
                                                                           OF 2300
                                                                                APPEALS
                                                                   HOUSTON,     TEXAS
                                                                          Houston, Texas
                                                                          77002-2770
                                                               6/1/2015 5:04:24 PM
                                                               CHRISTOPHER A. PRINE
                                  June 1, 2015                         Clerk


Mr. Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street
Houston, TX 77002-2066

      Re: Case No. 01-13-00349-CV; Brenham Oil & Gas, Inc. v. ENI
           S.p.A.; In the Court of Appeals for the First Judicial District of
           Texas

Dear Mr. Prine:

      I am counsel for Appellee, ENI S.p.A., in the above-referenced case. I
have changed firms. Please update your records with my new contact
information:

      Sean Gorman
      Bracewell & Giuliani LLP
      711 Louisiana Street, Suite 2300
      Houston, Texas 77002-2770
      Telephone: 713-221-1221
      Facsimile: 800-404-3970
      Email: sean.gorman@bgllp.com

      Additionally, please add Yvonne Y. Ho, also with Bracewell & Giuliani
LLP, as co-counsel for Appellee. Her contact information is as follows:

      Yvonne Y. Ho
      Bracewell & Giuliani LLP
      711 Louisiana Street, Suite 2300
      Houston, Texas 77002-2770
      Telephone: 713-221-1369
      Facsimile: 800-404-3970
      Email: yvonne.hobgllp.com
Mr. Christopher A. Prine
June 1, 2015
Page 2
         Thank you for your assistance.

                                          Very truly yours,


                                          Sean Gorman



S G/slw


cc: Mr. Rand P. Nolen                                         By E-File
     Mr. George M. Fleming
     Mr. a Sean Jez
     Ms. Jessica A. Kasischke
     Ms. Kelsey L. Stokes
         FLEMING, NOLEN & JEZ, LLP
         2800 Post Oak Blvd., Suite 4000
         Houston, TX 77056

                                                              By E-File




#4905304.1